DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Listing of claims:
Claims 22-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Micropayment protocols, such as providing adjusted payments to a pre-determined party is old and well known as evidenced by numerous prior art cited in the record including US Patent US 7,440,922 B1; US Patent Publication US 2003/0097331 A1; and NPL Hearn et al., BitcoinJ (NPL 2015 listed as reference "V" on PTO-892 dated 12/09/2020); Providing settlement services, such as monitoring usage between telecommunication servers is old and well known as evidenced by numerous prior art cited in the record including US Patent US 5,892,900; and US Patent Publication US 6,950,407 B1; Blockchain transaction management, such as transaction recordation, managing transaction wallets and off-chain transactions is old and well known as evidenced by numerous prior art 
The cited prior art, however, does not teach or suggest, alone or in combination: “generating, by the channel monitor, a transaction wallet; transferring, by the channel monitor, cryptocurrency in an amount from a buyer cryptocurrency wallet to the transaction wallet; signing the cryptocurrency transfer transaction with both private keys of the buyer and the seller; submitting to record, by the channel monitor, the signed cryptocurrency transfer transaction on a cryptographic ledger; generating and signing with the buyer and the seller cryptocurrency wallet private keys, by the channel monitor, an initial signed time-based refund transaction for the transaction wallet to return all cryptocurrency to the buyer cryptocurrency wallet; monitoring, by the channel monitor, a channel usage by progressively replacing previously signed transactions with a time-based transaction, wherein the monitoring comprises the buyer's reconciliation engine determining the channel usage of the telecommunications channel by the buyer's telecommunication server and a payment transaction and a refund transaction of cryptocurrency, based on the channel usage; receiving, by the channel monitor, from the buyer telecommunications server, a channel termination notice; directing the seller's node, by the seller's reconciliation engine to sign the payment and refund transactions; signing, by the seller's node, the payment and refund transactions; in response to receiving the termination notice, submitting to record, by the channel monitor, the payment transaction and the refund transaction on the cryptographic ledger.”, as required by independent claims 22 and 27. Examiner highlights in bold the claim . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/E.C./Examiner, Art Unit 3685       
                                                                                                                                                                                                 /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685